
	
		I
		111th CONGRESS
		2d Session
		H. R. 5867
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Nye introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to authorize
		  States to allow vehicles operated by members of the Armed Forces, law
		  enforcement officers, and emergency response personnel to use HOV facilities,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Personnel Readiness Act of
			 2010.
		2.HOV
			 facilities
			(a)In
			 generalSection 166(b) of
			 title 23, United States Code, is amended by adding at the end the
			 following:
				
					(6)Vehicles
				operated by members of the Armed Forces, law enforcement officers, and
				emergency response personnel
						(A)In
				generalA State agency may allow a vehicle to use the HOV
				facility if the vehicle is operated by an individual who is—
							(i)a member of the Armed Forces serving on
				active duty;
							(ii)a
				law enforcement officer; or
							(iii)serving in a
				position as emergency response personnel.
							(B)ImplementationA
				State may take such actions as may be necessary to carry out the exception set
				forth in this paragraph, including establishing eligibility requirements for
				vehicle operators and providing for the badging of
				vehicles.
						.
			(b)Conforming
			 amendmentsSection 166(b)(1) of such title is amended by striking
			 (5) and inserting (6).
			3.Effects of
			 traffic congestion on military readiness
			(a)StudyThe Comptroller General shall conduct a
			 study on the effects of traffic congestion on military readiness in
			 metropolitan areas with a high concentration of military personnel.
			(b)ReportNot
			 later than 6 months after the date of enactment of this Act, the Comptroller
			 General shall transmit to Congress a report on the results of the study.
			
